Mason, J.
(dissenting) : As I read the record the only information that was denied to the defendant’s attorney was the name of the persons who had adopted the child. The withholding of this information seems to me to have been entirely proper. The child was only about a month old at the time of the trial, and I do not think evidence of its appearance would have been competent, but if the representatives of the defendant were entitled to an opportunity to see it, the fact forms no basis of error, for no application was made to that end.
Burch and Marshall, JJ., dissent.